DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Claim Objections
Claims 2, 6, 9, and 16-20 are objected to because of the following informalities:
Claim 2 recites the limitation "The sample-directing manifold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sample-directing manifold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sample-directing manifold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "The sample-directing manifold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "The sample-directing manifold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "The sample-directing manifold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "The sample-directing manifold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:

a control system that controls a flow in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 9 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2, 6, 9 and 16-20 are rejected for depending on claim 1 and inheriting the same problems.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the plurality of sample inlet paths" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether or not the plurality of sample inlet paths are the same as the plurality of sample flow paths.  The examiner has interpreted the claim to mean that these are the same paths.
Claims 2, 6, 9 and 16-20 depend on claim 1 and are rejected for inheriting the same problems.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,332,349 issued to Poynot ("Poynot") in view of U.S. Patent Application Publication 2010/0269918 by Rudolph (“Rudolph”), WO 2012/154603 by Newbold et al. and U.S. Patent Application Publication 2015/0050166 by Tracey et al. (“Tracey”).
U.S. Patent 9,499,782 issued to Newbold et al. (“Newbold”) is being used as an equivalent to the WO 2012/154603 reference.

As for claim 1, Poynot discloses a sample-directing manifold (Figs. 1 and 3) comprising:
a plurality of internal channels that contact a fluid and define a plurality of fluid flow paths (Figs. 1 and 3);
a plurality of sample inlets (S2, S3);
a plurality of sample inlet valves (VS/V2,V3);
a plurality of waste outlet valves (VE/V2,V3);
a sanitizing fluid inlet (S1); and
a plurality of sample inlets (S2, S3), wherein each sample inlet is in fluid communication (Fig. 3 and col. 5, lines 41-56), via the plurality of internal channels, with a respective sample inlet valve (VS/V2 and VS/V3) and a respective waste outlet valve (VE/V2 and VE/V3);
wherein the plurality of fluid flow paths include a plurality of sample flow paths (LS2 and R, LS3 and R) that extend from respective sample inlet valves (VS) to a common sample outlet (R);
E1, LE2) in fluid communication with respective waste outlet valves (VE) and a common waste outlet (E1);
	wherein the sanitizing fluid inlet (S1) is upstream of the plurality of sample inlet paths (LS2 and R, LS3 and R) and a sanitizing fluid path (LS1, R) is coextensive (along R) with the plurality of sample flow paths (LS2 and R, LS3 and R),
	wherein the sanitizing fluid flow path is in fluid communication with another valve (VE/V1) operable to direct sanitizing fluid from the sanitizing fluid flow path (LS1, R) to the common waste outlet (E1),
	wherein the respective sample inlet valves (VS/V2,V3) are movable between an open configuration and a closed configuration (col. 5, lines 41-56).
Poynot does not disclose that the sample-directing manifold includes a body and that the plurality of sample inlet valves and the plurality of waste outlet valves are located within the body.
However, Rudolph discloses a sample-directing manifold (see Fig. 1) that includes a body (20) and that a plurality of inlet valves (44, 46, 48, 50) and a plurality of outlet valves (61, 82) are located within the body (see Fig. 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample-directing manifold including the inlet and outlet valves of Poynot to include a body as disclosed by Rudolph in order to provide a manifold system that can be easily replaced and scaled in size (Rudolph: paragraphs [0008] and [0009]).

However, Newbold discloses that in a closed configuration a sanitizing fluid flow path (114, 106, 206) extends around at least a portion of a valve stem (223) of a sample outlet valve (see Fig. 5A).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the manifold of Poynot and Rudolph to have the sanitizing fluid flow path extend around a valve stem as disclosed by Newbold and to modify the sample outlet valves of Poynot and Rudolph to have valve stems as disclosed by Newbold in order to reduce the risk of contamination of samples, in part, by sanitizing the valves with sanitizing fluid (Newbold: col. 6, lines 22-26 and col. 9, lines 58-64).
Poynot as modified by Rudolph and Newbold does not disclose an internal variable volume reservoir.
Poynot discloses a pump (P) for pumping fluid (and the combination of Poynot and Rudolph discloses that the pump is within the body; see Fig. 2 of Rudolph where pumps 52 and 60 are within body 20), but Poynot does not disclose the type of pump.
However, Tracey discloses a pump that is an internal variable volume reservoir (claim 102) for pumping fluid.
Because Poynot and Tracey both disclose pumps for pumping fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date 
Poynot as modified by Rudolph, Newbold and Tracey discloses that the internal variable volume reservoir (Poynot: P and Tracey: claim 102) is within the body (see Fig. 2 of Rudolph where pumps 52 and 60 are within body 20) and is in fluid communication with the sanitizing fluid flow path (LS1, R) and the plurality of sample flow paths (LS2, R and LS3, R).

As for claim 2, Poynot as modified by Rudolph, Newbold and Tracey discloses a control system that controls a flow of samples from one or more of the respective internal sample inlet valves (Poynot: col. 4, lines 33-47).

As for claim 6, Poynot as modified by Rudolph, Newbold and Tracey discloses a sampling system (Poynot: Fig. 1) for collecting a fluid sample from an enclosed container (Poynot: col. 3, lines 48-51) comprising the sample-directing manifold of claim 1 (see the rejection of claim 1 above).

As for claim 9, Poynot as modified by Rudolph, Newbold and Tracey discloses a control module (Poynot: automation unit) in communication with said sample-directing manifold (Poynot: col. 4, lines 33-47).



	As for claim 17 Poynot as modified by Rudolph, Newbold and Tracey discloses that the common sample output (Poynot: R) is fluidly connected to an analytical device (Poynot: A).

	As for claim 18, Poynot as modified by Rudolph, Newbold and Tracey discloses that at least some portion (Poynot: R) of respective ones of the plurality of sample inlet paths (Poynot: LS2 and R, LS3 and R) overlap with each other.

	As for claim 19, Poynot as modified by Rudolph, Newbold and Tracey discloses that the sanitizing fluid inlet (Poynot: S1) comprises a sanitizing inlet valve (Poynot: V1) through which a sanitizing fluid is directed.

	As for claim 20, Poynot as modified by Rudolph, Newbold and Tracey discloses a gas inlet (Poynot: S4) through which a gas can be directed to purge sanitizing fluid from the sample-directing manifold.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.

On pages 6-7 of the Remarks, Applicant states that the prior art does not disclose the subject matter of claim 1.  The examiner respectfully disagrees.  The prior art discloses the subject matter of claim 1, as shown in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853